Citation Nr: 0826051	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  06-20 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from March 1981 to March 1984; he was also a member of the 
Pennsylvania Army National Guard from 1986 to 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for PTSD.  A personal hearing was held 
at the RO before the undersigned Veterans Law Judge in June 
2008.

Treatment records have referred to a past head injury, and at 
the June 2008 hearing, the veteran raised a claim of 
entitlement to service connection for residuals of a head 
injury sustained during his National Guard service.  This 
issue is referred back to the RO for appropriate action; 
attention is also directed to related discussion of the 
injury in the Remand section below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming service connection for PTSD due to 
one of four in-service incidents.  First, he alleges that 
during 1981, while stationed at Clay Kasserne with A Company, 
2nd Battalion, 66th Armor Regiment, 2nd Armored Division (FWD), 
he witnessed a live fire accident in which improperly 
targeted artillery rounds struck American units, killing 
multiple soldiers.  The veteran has stated that although he 
was a tank crewman, at the time of this incident he was cross 
training as a forward observer, and was not with his assigned 
unit. 

Second, the veteran alleges that in 1983, while assigned to 
Fort Carson, Colorado with B Company, 1st Battalion, 77th 
Armor Regiment, he was involved in a training accident during 
maneuvers at Fort Irwin, California.  The tank he was in 
rolled over on a sand bank, and fuel caught fire.  The 
veteran stated that he had only very minor burns of his legs 
as a result, and had not sought treatment, but he was 
traumatized by being trapped in the rolled tank.

Third, the veteran had a spontaneous pneumothorax in December 
1983 while stationed at Fort Carson, and was treated for a 
collapsed lung.  At the June 2008 hearing, the veteran 
indicated he feared for his life.

Finally, in a stressor event first clearly raised at the June 
2008 hearing, the veteran stated that while on duty with the 
Pennsylvania Army National Guard in 1988, the tank he was in 
was struck by another tank, and he sustained a head injury 
requiring treatment at Walter Reed Army Medical Center, 
including implantation of a plate in his skull.  Records on 
file may very well support the veteran's assertion.  

In attempting to verify the veteran's stressors, the RO 
obtained complete service personnel records and service 
treatment records from the veteran's 1981 to 1984 active duty 
period.  The RO asked the veteran to supply detailed 
information regarding the alleged 1981 incident in October 
2002 and May 2003 correspondence; he did not respond.  In 
September 2004, in connection with the claim currently on 
appeal, the RO again asked the veteran to supply as detailed 
account as possible of all alleged stressor events, to 
include names of those involved, units involved, dates, and 
locations.  

No response was received until September 2005, when the 
veteran returned a VA stressor allegation form and a 
statement describing the 1981 and 1983 stressor events.  The 
RO made an inquiry of the Joint Services Records Research 
Center (JSRRC) through PIES in September 2006, asking for 
information on a November 1981 incident involving the 2nd/66th 
AR.  JSRRC responded in October 2007 that no incidents could 
be confirmed.  

The Board finds that in light of information and allegations 
presented at the June 2008 hearing, additional development is 
required with respect to the alleged stressors.

The veteran has provided basic information regarding all 
alleged stressor events.  The physical injuries, namely the 
head injury and the collapsed lung, may be verified by 
obtaining complete service treatment records.  The Board 
notes that although the veteran's separation examination 
notes the collapsed lung, there are no actual treatment 
records describing the event or its seriousness.  Further, no 
treatment records from the veteran's National Guard service 
period are of record.  The RO should attempt to obtain 
additional service treatment records through the National 
Guard or the identified treating clinics.

With respect to the two training accidents alleged on active 
duty service, the veteran must be afforded an opportunity to 
provide additional details to allow meaningful inquiry, 
particularly with regard to dates of the alleged incident.  
The September 2006 inquiry was limited to November 1981, for 
unclear reasons.  The veteran should be asked to narrow the 
possible time frame for each event as greatly as possible, as 
well as to identify the unit(s) involved.  The allegations 
should then be referred to the JSRRC coordinator either for 
submission and verification, or for a formal finding that 
further inquiry is not possible.  VA Adjudication and Policy 
Manual M21-1MR, Part IV, Subpart ii, Chapter 1, Section D.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify dates of 
treatment for his collapsed lung at Fort 
Carson, CO, and for his head injury at 
Walter Reed Army Medical Center.  
Appropriate requests for clinical records 
from those locations should be made 
through PIES.

2.  Ask the veteran to provide additional 
detailed information regarding his alleged 
stressor incidents.  He should be 
particularly requested to provide a 
narrower time frame in 1981 and 1983 for 
the incidents, and to identify the units 
he was physically with, not merely 
assigned to, at the time.  

The RO should then take appropriate action 
to either verify the alleged stressors 
through unit records and morning reports 
(through JSRRC), or to provide a formal 
finding that further attempts at 
verification are not possible based on the 
information provided by the veteran.

3.  The RO should make reasonable efforts 
to obtain complete service treatment 
records for the veteran's period of 
service with the Pennsylvania Army 
National Guard from 1986 to 2002, to 
include requests for records from all 
possible custodians.

4. The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated, to 
include a VA examination should any in-
service stressor be verified or an opinion 
be needed regarding the adequacy of a 
collapsed lung as a stressor.  The RO 
should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

